

116 HR 7850 IH: NIE on Iranian Proxy Forces Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7850IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Schneider (for himself, Mr. Zeldin, Mrs. Murphy of Florida, Mrs. Brooks of Indiana, Mr. Correa, Mrs. Walorski, Mr. Gottheimer, Mr. Suozzi, Mr. Yoho, and Mr. Rooney of Florida) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require a National Intelligence Estimate on Iranian proxy forces, and for other purposes.1.Short titleThis Act may be cited as the NIE on Iranian Proxy Forces Act.2.National Intelligence Estimate(a)FindingsCongress finds the following:(1)Hizballah is Iran’s oldest and most successful proxy force.(2)Hizballah has trained militia groups in Iraq.(3)Hizballah is active in Syria and its fighters have helped President Bashar Al-Assad maintain regime control.(4)Hizballah fighters are returning to Lebanon more battle-tested and more capable than ever before.(5)In 2006, Hizballah’s rocket and missile arsenal in Lebanon was approximately 15,000; however, by 2020, this figure has grown ten-fold to more than 150,000.(6)With the assistance of Iran, Hizballah’s weapons arsenal has not only increased in quantity, but also quality, including technologically advanced weapons and more accurate missiles.(7)Iran is reportedly building missile production facilities in Lebanon to enable an indigenous rocket-producing capability for Hizballah.(8)Iran is actively pursuing its regional interests and challenging United States interests and United States allies through the use of proxy forces in Iraq, Syria, and Lebanon.(b)National intelligence estimateNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of State, shall produce a National Intelligence Estimate—(1)on Iranian support of proxy and other partner and militia forces in the Middle East region; and(2)assessing the increased threat posed to Israel, other United States regional allies, and other specified interests of the United States as a result of such support.(c)Matters To be includedThe National Intelligence Estimate required under subsection (b) shall include, at a minimum, information relating to the following matters with respect to both the strategic and tactical implications for the United States and its allies:(1)A description of Iranian and Iranian-controlled personnel, including Hizballah, Shiite militias, and Iran’s Islamic Revolutionary Guard Corps forces, operating in Iraq, Syria, and Lebanon, including the number and geographic distribution of such personnel.(2)A description of arms and related material transferred by Iran to such Iranian and Iranian-controlled personnel since January 2011, including the number and type of such arms and related material and whether such transfer was by land, sea, or air, as well as financial and additional technological capabilities.(3)An identification of financial institutions, businesses, and other persons that provide material support, including financial support, to such Iranian and Iranian-controlled personnel.(4)An assessment of the operational and doctrinal lessons learned and relationships forged by such Iranian and Iranian-controlled personnel based on recent battle experiences in Iraq and Syria, and on the performance of these groups in the aftermath of the killing of Qassem Soleimani and Abu-Mahdi al-Muhandis.(5)A description of any rocket and missile production and modification facilities in Lebanon and Syria for such Iranian and Iranian-controlled personnel, and whether—(A)such facilities involve precision-guided munitions;(B)such facilities were assessed to be built at the direction of Hizballah leadership, Iranian leadership, or both Hizballah and Iranian leadership; and(C)such facilities are connected to the Iranian landbridge project.(6)An analysis of the foreign and domestic supply chains that significantly facilitate, support, or otherwise aid Hizballah’s acquisition or development of missile production facilities, including the geographic distribution of such foreign and domestic supply chains.(7)An assessment of the provision of goods, services, or technology transferred by Iran or its affiliates to Hizballah to indigenously manufacture or otherwise produce missiles.(8)The number of arms or related material transferred by Iran or its affiliates to such Iranian and Iranian-controlled personnel in Iraq, Syria, and Lebanon and an identification of the Iranian or Iranian-controlled personnel to which the arms or related material were transferred.(9)An identification of foreign persons that are, based on credible information, facilitating the transfer of significant financial support or arms or related material to such Iranian and Iranian-controlled personnel.(10)A description of the threat posed to Israel and other United States partners in the Middle East by the transfer of arms or related material or other support offered to such Iranian and Iranian-controlled personnel.(11)An assessment of the military capabilities of United States partners in the region to address and offset the transfers described in paragraph (10).(d)Submission to congressUpon completion of the National Intelligence Estimate required under subsection (b), the Director of National Intelligence shall submit to the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate a copy of such estimate.(e)Arms or related material definedThe term arms or related material means—(1)nuclear, biological, chemical, or radiological weapons or materials or components of such weapons;(2)ballistic or cruise missile weapons or materials or components of such weapons;(3)destabilizing numbers and types of advanced conventional weapons, as well as unmanned aerial threats such as drones, rockets, and mortars;(4)defense articles or defense services, as those terms are defined in paragraphs (3) and (4), respectively, of section 47 of the Arms Export Control Act (22 U.S.C. 2794);(5)defense information, as that term is defined in section 644 of the Foreign Assistance Act of 1961 (22 U.S.C. 2403); or(6)items designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).3.Strategy(a)In generalNot later than 60 days after completion of the National Intelligence Estimate required under section 2(b), the President shall transmit to Congress a strategy to prevent Iran from expanding its influence and power in Iraq, Syria, and Lebanon.(b)Matters To be includedSuch strategy shall include plans to—(1)limit Iranian and Iranian-controlled personnel, including Hizballah, Shiite militias, and Iran’s Revolutionary Guard Corps forces, operating in Iraq, Syria, and Lebanon; and(2)interdict the sale, supply, or transfer of weapons from Iran to such Iranian and Iranian-controlled personnel operating in such countries.